Citation Nr: 0637432	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-14 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
residuals of right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1962 to June 1964 including subsequent 
service with the Army Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2003.  A statement of the case was issued in January 
2004, and a substantive appeal was received in March 2004.  

A request for a hearing before the RO hearing officer was 
received in March 2004.  The veteran testified at a hearing 
before the RO in May 2004.

The issue of entitlement to service connection for the 
residuals of a right eye injury is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for residuals of right eye injury was 
denied by a June 1994 rating decision; a notice of 
disagreement was not received to initiate an appeal from that 
determination.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for residuals 
of right eye injury has been received since the June 1994 
rating decision.




CONCLUSIONS OF LAW

1.  The June 1994 rating decision which denied entitlement to 
service connection for residuals of right eye injury is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received since the 
June 1994 rating decision denying service connection for 
residuals of right eye injury; and thus, the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of reopening the 
veteran's claim for service connection, no further discussion 
of VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to the other issue will be addressed 
in a future merits decision on that issue after action is 
undertaken as directed in the remand section of this 
decision.

New and Material Evidence

The issue to reopen the veteran's claim for residuals of 
right eye injury involves an underlying claim of service 
connection.  Applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
a disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in March 2003.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  
New evidence means evidence not previously submitted.  
Material evidence means existing evidence that by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of last final decision, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A claim for service connection for residuals of right eye 
injury was originally denied by the RO in a June 1994 rating 
decision.  The RO denied the veteran's claim for service-
connection for residuals of right eye disability because no 
residuals were noted on the veteran's service discharge 
examination, and there was no evidence of continuity of 
symptoms or treatment following service.  The veteran was 
informed of the decision in June 1994.  The veteran did not 
file a notice of disagreement within one year from the date 
of the notification of the rating decision to appeal the 
denial of the claim.  See 38 C.F.R. § 7105 (b)(1).  Under the 
circumstances, the Board finds that the June 1994 rating 
decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the June 1994 rating 
decision consisted of the veteran's service medical records 
to include treatment for a right eye lid laceration with 
possible eye damage in November 1963, and for possible tear 
duct destruction in February 1964.  Also included in the 
service medical records were reports of medical history 
provided by the veteran in July 1962 and May 1964 where the 
veteran checked the box indicating that he did have, and had 
had, eye trouble.  The veteran's claims file also included 
medical reports from United Medical Hospital Center in Port 
Chester, New York that included a discharge summary in which 
the veteran reported injury to the right eye while in 
service.

Additional evidence submitted since the June 1994 rating 
decision are VA treatment records from November 2000 to 
November 2004 to include treatment for central retinal artery 
occlusion of the right eye diagnosed in 1998.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for residuals of right eye 
injury (that is, the presence of a current right eye 
disability); is neither cumulative nor redundant; and raises 
a reasonable possibility of substantiating the claim.  
Accordingly, as new and material evidence has been received, 
the Board finds the claim of entitlement to service 
connection for residuals of right eye injury is reopened.  
38 U.S.C.A. § 5108.  The Board finds that additional 
evidentiary development is required prior to a de novo 
adjudication of the claim of entitlement to service 
connection for residuals of right eye injury.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for residuals of right eye 
injury.  To that extent, the appeal is granted, subject to 
the directions set forth in the remand section of this 
decision.




REMAND

The Board notes that there is evidence of an incident in 
service reported in the service medical records, as well as 
evidence of treatment for a current right eye disability.  As 
noted above, the veteran's service medical records include 
treatment for right eye lid laceration with possible eye 
damage in November 1963 and possible tear duct destruction in 
February 1964.  Further, VA treatment records from November 
2000 to November 2004 include treatment for central retinal 
artery occlusion.  The Board believes that a VA examination 
and opinion regarding the etiology of the veteran's central 
retinal artery occlusion are necessary to decide the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided adequate notice 
of what type of information and evidence was needed to 
substantiate his service connection claim, but was not 
provided notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and §38 C.F.R. § 3.159(b) that 
includes an explanation  
as to the information or evidence needed 
to establish 
a disability rating and effective date 
for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology for the 
residuals of right eye injury claimed by 
the veteran.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.

The examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any currently diagnosed 
right eye disability, to include central 
retinal artery occlusion, is related to 
the veteran's service (specifically, any 
right eye injury).  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


